Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya, Hideji et al. (JP 2006-216597 A)1 in view of McDiarmid; James et al. (US 20080092812 A1) and Monkowski; Joseph R. et al. (US 4976996 A). Itaya teaches a film forming apparatus (Figure 1) comprising: a mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) on which a substrate is mounted; a ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) facing the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4), the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) defining a processing space (34; Figure 1) between the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) and the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4); a gas supply mechanism (19,20,4,5,etc..; Figure 1) configured to supply a source gas to the processing space (34; Figure 1) horizontally with respect to the substrate, wherein a facing surface of the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) includes a horizontal portion (32a at 30; Figure 1-Applicant’s 121; Figure 4; 221; Figure 8) provided in parallel with a facing surface of the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) and an inclined portion (26a; Figure 1-Applicant’s 122; Figure 4) inclined such that a gap (34; Figure 1) between the facing surfaces of the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) and the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) becomes wider at a downstream side than at an upstream side in a flow direction of the ; a gas exhaust port (16; Figure 1) configured to exhaust the source gas from the processing space - claim 1.
Itaya further teaches:
The film forming apparatus (Figure 1) of claim 1, wherein the inclined portion (26a; Figure 1-Applicant’s 122; Figure 4) of the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) is inclined to become higher from the upstream side to the downstream side in the flow direction of the source gas, as claimed by claim 2.
The film forming apparatus (Figure 1) of claim 2, wherein the inclined portion (26a; Figure 1-Applicant’s 122; Figure 4) of the ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) is inclined such that a pressure at the upstream side and at the downstream side in the flow direction of the source gas becomes the same based on a viscosity coefficient, a temperature, a flow rate, and a pressure of the source gas, as claimed by claim 3. Applicant’s claim requirement of “…is inclined such that a pressure at the upstream side and at the downstream side in the flow direction of the source gas becomes the same based on a viscosity coefficient, a temperature, a flow rate, and a pressure of the source gas..” is met by the prior art structure under the above grounds of anticipation, or, the below grounds of obviousness. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
The film forming apparatus (Figure 1) of claim 1, wherein a recess (3/wafer interface, not numbered; Figure 1) depressed downward is formed in the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4), as claimed by claim 18
Itaya does not teach:
a baffle plate provided between Itaya’s mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) and Itaya’s ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4), wherein the baffle plate extends from Itaya’s boundary portion between Itaya’s horizontal portion (32a at 30; Figure 1-Applicant’s 121; Figure 4; 221; Figure 8) and Itaya’s inclined portion (26a; Figure 1-Applicant’s 122; Figure 4) on the facing surface of Itaya’s ceiling plate (1; Figure 1-Applicant’s 120; Figure 1,4) toward Itaya’s gas exhaust port (16; Figure 1) and provided in parallel with Itaya’s facing surface of Itaya’s mounting table (3; Figure 1-Applicant’s 110; Figure 1,4); a plurality of flat rectifying blades arranged in parallel with each other along a direction perpendicular to the facing surface of Itaya’s mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) and provided at the downstream side in the flow direction of the source gas – claim 1
McDiarmid was discussed in prior actions. McDiarmid also teaches a similar film forming apparatus (Figure 9A, 9C, 10, 10A, 14) including a first baffle plate (150/151; Figure 9B; 10, 10A, 14-Applicant’s 160a; Figure 1,4) provided in parallel with the facing surface of the mounting table (3; Figure 1-Applicant’s 110; Figure 1,4) (144; Figure 9B,9C, 14-Applicant’s 110; Figure 1,4).
Monkowski also teaches a cross-flow CVD apparatus (Figure 1) including a plurality of flat rectifying blades (50; Figure 1) arranged in parallel with each other along a direction perpendicular to the facing surface of Monkowski’s mounting table (32; Figure 1-Applicant’s 110; Figure 1,4) and provided at the downstream side in the flow direction of the source gas.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Itaya to add McDiarmid’s baffle plate (150; Figure 9A; 10, 10A, 14-Applicant’s 160a; Figure 1,4) and for Itaya to add Monkowski’s rectifying blades (50; Figure 1).

Motivation for Itaya to add Monkowski’s rectifying blades (50; Figure 1) is for providing laminar flow to prevent recirculation of excess reactive gas as taught by Monkowski (column 6; lines 44-60).
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya, Hideji et al. (JP 2006-216597 A), McDiarmid; James et al. (US 20080092812 A1), and Monkowski; Joseph R. et al. (US 4976996 A) in view of Mezey, Sr.; James J. (US 6331212 B1). Itaya, McDiarmid, and Monkowski are discussed above. Itaya, McDiarmid, and Monkowski do not teach wherein the film forming apparatus further comprises an additional baffle plate provided in a direction perpendicular to the baffle plate - claim 13, 21.
Mezey was discussed in prior actions. Mezey also teaches a similar film forming apparatus (Figure 9C, 10, 10A, 14) including an additional baffle plate (146, 158; Figure 4) provided in a direction perpendicular to a horizontal baffle plate (150; Figure 4; “holes (not shown)”; column 12; lines 21-27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Itaya to add Mezey’s baffle plate (146, 158; Figure 4) provided in a direction perpendicular to a horizontal baffle plate.
Motivation for Itaya to add Mezey’s baffle plate (146, 158; Figure 4) provided in a direction perpendicular to a horizontal baffle plate is for “improved mass transfer characteristics…to compensate for the depletion of reactants” as taught by Itaya (column 12; lines 17-20).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya, Hideji et al. (JP 2006-216597 A)2, McDiarmid; James et al. (US 20080092812 A1), and Monkowski; Joseph R. et al. (US 4976996 A) in view of JP 5262338 B23. Itaya, McDiarmid, and Monkowski are discussed above. Itaya, McDiarmid, and Monkowski do not teach:
The film forming apparatus of claim 1, further comprising a plasma generation source disposed closer to the upstream side in the flow direction of the source gas compared to the processing space, as claimed by claim 19
JP 5262338 B2 teaches a similar cross-flow wafer processing system (Figures 5-8) including:
The film forming apparatus of claim 1, further comprising a plasma generation source (59; Figures 5-8) disposed closer to the upstream side in the flow direction of the source gas (G1) compared to the processing space (56+58; Figures 5-8), as claimed by claim 19
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Itaya to add the plasma generation source (59; Figures 5-8) as illustrated by JP 5262338 B2.
Motivation for Itaya to add the plasma generation source (59; Figures 5-8) as illustrated by JP 5262338 B2 is for performing plasma CVD processing as taught by JP 5262338 B2 (translation; throughout).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The above cited closest prior art does not teach, alone or in combination, the claim 20 recited structure.


Response to Arguments
Applicant’s arguments, see pages 6-8, filed May 13, 2021, with respect to the rejections of claims 1-3 under Itaya, Hideji et al. (JP 2006-216597 A)4 in view of McDiarmid; James et al. (US 20080092812 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view Itaya, Hideji et al. (JP 2006-216597 A)5 in view of McDiarmid; James et al. (US 20080092812 A1) and Monkowski; Joseph R. et al. (US 4976996 A).


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	
/Rudy Zervigon/Primary Examiner, Art Unit 1716                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 January 13, 2021 IDS
        2 January 13, 2021 IDS
        3 May 8, 2020 IDS
        4 January 13, 2021 IDS
        5 January 13, 2021 IDS